August 31, 1918. The opinion of the Court was delivered by
The action is for partition, and the appeal makes two questions:
1. The master and Circuit Court both concluded that a sale ought to be had in lieu of partition in kind; and exception has been made to that. We find no ground upon which we ought to disturb that conclusion, and we shall not.
2. The second question involves the application of the words of a deed to the circumstances of the case. The deed was made to Roberts and Celia, then man and wife, "and *Page 377 
the present or future issue of their bodies, exclusive of all other persons." At the execution of the deed Roberts had children by a former wife, and Celia had children by a former husband; but they had then no child by each other. Sixteen days after the execution of the deed Celia bore a child, and later on another; but both of these died, and Roberts and Celia are dead. The question is, Did the words of the deed before quoted include the children Roberts had at its making, and the children Celia had at its making? The master concluded that they did not; the Circuit Court held that they did. We are of the opinion the Court is right. The appellant recognizes the force of the word "present" in the disputed clause; and to escape that, it is urged the grantor had in mind the unborn child of Celia, and spoke of it as present because of the right of such child to inherit. We think that construction of the word is strained. It is more likely the grantor meant present to refer to those children of Roberts and those children of Celia alive when the deed was made, and meant further to include that child of the two about to be born.
The decree of the Circuit Court is affirmed.